Citation Nr: 0209383	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  97-08 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to temporary total evaluation for convalescence 
for a right knee disability prior to December 16, 1996, 
pursuant to 38 C.F.R. § 4.30.

(The issues of entitlement to an increased evaluation for a 
right knee disorder, currently evaluated as 30 percent 
disabling, and entitlement to an effective date earlier than 
July 16, 1996 for an increase in the right knee disorder will 
be addressed in a forthcoming decision.)


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from November 1987 to November 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  That decision denied a temporary total 
rating for convalescence, and increased to 30 percent the 
evaluation for residuals of a right knee disorder effective 
July 16, 1996.  On December 16, 1996, the veteran underwent 
knee surgery and the RO subsequently granted a temporary 
total rating for convalescence effective December 16, 1996 to 
May 1, 1997.

The Board has determined that further development is 
warranted with regard to the issues of increased evaluation 
for a right knee disorder, currently evaluated as 30 percent 
disabling, and entitlement to an effective date earlier than 
July 16, 1996 for an increase in the right knee disorder.  
This development will be accomplished by the Board and these 
issues will be the subject of a forthcoming decision.  See 67 
Red. Reg. 3099, 3104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9).

In June 2002, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 2001). 



FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's use of a brace from the date of his injury 
in July 16, 1996 to his hospitalization in December 16, 1996 
is not the equivalent of immobilization by cast.  


CONCLUSION OF LAW

Entitlement to a temporary total rating for convalescence 
pursuant to 38 C.F.R. § 4.30 prior to December 16, 1996 is 
not warranted.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 4.30 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter - VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the veteran was notified in a December 2001 
statement of the case of the provisions of the VCAA and the 
evidence needed to establish entitlement to a temporary total 
rating for convalescence.

VA issued regulations to implement the VCAA in August 2001, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  In general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  After the veteran filed 
his initial claim, the RO advised him of the information and 
evidence that would support his claim.  The record also shows 
that the veteran was notified in the September 1996 rating 
decision of the reasons and bases for the denial of his claim 
and that he was further notified of this information in the 
January 1997 statement of the case, and a December 2001 
supplemental statement of the case which informed him of the 
information and evidence needed to substantiate the claim.  
Thus, the Board finds that VA has complied with the 
notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The RO has 
obtained the veteran's service medical records, which appear 
to be complete, as well as all records of postservice 
treatment identified by the veteran, including all identified 
records of the veteran's treatment for his right knee 
disorder during the period for which he is claiming 
entitlement to a temporary total rating, that is, prior to 
December 16, 1996.  The Board is satisfied that all relevant 
medical evidence is in the claims file and concludes that VA 
has satisfied its duties to notify and to assist the veteran.  

Factual Background

The veteran is service connected for a right knee disability 
resulting from an injury to the right knee in service with 
subsequent arthroscopy and debridement of the right knee.  An 
ACL (anterior cruciate ligament) deficiency was noted at the 
time of the arthroscopy.  He underwent an ACL repair in June 
1994.

A VA emergency room report dated July 16, 1996 shows that the 
veteran was seen complaining that his right knee went out and 
he fell.  On observation, there was obvious discomfort during 
ambulation.  There was soft tissue swelling and some effusion 
under the patella.  The right knee was assessed as stable but 
swollen and painful with loose body.  He was given a splint 
and told to return in a week for an orthopedic consultation.

On orthopedic evaluation a week later, the veteran stated 
that he had worn the knee immobilizer since his injury.  On 
observation there was moderate effusion, and he was stable to 
varus and valgus stress.  He had laxity with positive Lachman 
and anterior drawer tests.  The assessment was possible 
recurrent right ACL tear.  He was told to return in three 
weeks.

Three weeks later, the veteran continued to complain of pain 
in his knee, stating that he still felt unstable mostly while 
coming down stairs.  He indicated that he was unable to work 
since the accident.  On physical examination, range of motion 
was 0 to 130 degrees and he was stable to varus and valgus 
stress.  Lachman's was 2+.  The assessment was a functional 
ACL brace.  He was sent for physical therapy for 
strengthening and told that he was only able to work on flat 
ground, and to stay off ladders and scaffolding.

The veteran was seen again two weeks later, in August 1996.  
The assessment was re-tear of the ACL graft with instability.  
The veteran indicated that he wanted to try a short course 
with a brace before surgery.  He was placed on the list for 
ACL reconstructive surgery.  

A VA discharge summary shows that the veteran was admitted to 
the hospital on December 16, 1996.  This history notes that 
following an injury in July, he tried bracing prior to 
surgery but without success.  He underwent surgery which 
revealed an intact ACL graft.

In a June 2002 personal hearing, the veteran described the 
brace used as a metal brace that went all down the leg from 
the thigh to the ankle, which wrapped around and was secured 
by Velcro straps.

Legal Criteria

The regulation applicable to the present case, 38 C.F.R. § 
4.30 (2001), provides that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted 
under paragraph (a) (1), (2) or (3), set forth below, 
effective the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.

(a)  Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of 
convalescence

(2) Surgery with severe postoperative residuals such 
as incompletely healed surgical wounds, stumps of 
recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or 
the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited)

(3) Immobilization by cast, without surgery, of one 
major joint or more.

The Court of Appeals for Veterans Claims has noted that the 
term "convalescence" does not necessarily entail in-home 
recovery.  Felden v. West, 11 Vet. App. 427, 430 (1998).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 1991 and 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

In this case, the veteran is claiming entitlement to a 
temporary total rating for the period prior to his surgery on 
December 16, 1996.  Under the applicable regulation, a 
temporary total rating for convalescence not following 
surgery is only possible where VA treatment for a service-
connected disability required immobilization by cast of one 
or more major joints.  38 C.F.R. § 4.30 (a)(3).  The veteran 
asserts that from the date he reinjured his right knee, July 
16, 1996, he was given a brace and that this brace is the 
equivalent of a cast.  

The Board does not agree that the veteran's use of a brace is 
the equivalent of being in a cast.  The term "immobilization 
by cast" implies a permanent immobilization until the cast 
is removed.  Such a restriction is significantly more 
debilitating that being prescribed a brace.  By the veteran's 
own testimony, the brace was attached with Velcro straps.  
The brace could be worn as needed, and removed for bathing 
and sleeping.  It is simply not the equivalent of total 
immobilization by cast.  

The medical records support that the veteran was not 
completely immobilized by his brace.  During examination he 
was able to perform range of motion of the right leg, and he 
was advised to begin physical therapy to strengthen the right 
knee joint.  He also indicated that he had instability of the 
right knee when going down stairs.  If the veteran were truly 
immobilized by his brace, he would be unable to perform range 
of motion or participate in physical therapy, and there would 
be no instability of the knee when going down stairs as the 
joint would be rigidly immobilized.

The preponderance of the evidence shows that the veteran was 
not immobilized by a cast, and the veteran's use of a brace 
does not approximate being immobilized by cast.  As such, the 
applicable regulations do not provide for a temporary total 
rating for the veteran prior to his surgery on December 16, 
1996.  As the veteran has met none of the conditions required 
for a temporary total rating under 38 C.F.R. § 4.30, the 
claim is denied.


ORDER

A temporary total evaluation based on convalescence prior to 
December 16, 1996, pursuant to 38 C.F.R. § 4.30 is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

